The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of October 19, 2020. Claims 1 to 18 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 was filed same date as the mailing date of the new application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 10,816,800. Although the claims at both application is related to a user wearable device which allows the user in response to detection of a predetermined response characteristic of an eye of an user and trained user model to control the reproduction of the content on the display.
Instant application 17/074,199
Conflicting application 15/852,273
1. An electronic device

 comprising: a display; a

 camera; a memory; and a 

processor configured to: in

 response to detecting a 

predetermined response 

characteristic of an eye of an

 user included in one or more

 of images captured using the camera during reproduction of a first content, acquire a content feature included in a content frame within a period of the first content relative to a time point at which the predetermined response characteristic is detected; train a user model for controlling the reproduction of a content by associating the predetermined response characteristic and the acquired content feature; identify a content feature in a second content during reproduction of the second content; in response to identifying that the content feature in the second content, identify the response characteristic of the eye of the user corresponding to the identified content feature using the user model; and control the reproduction of the second content based on the identified response characteristic of the eye of the user. 

2. The electronic device as claimed in claim 1, wherein the acquired content feature comprises at least one of an object included in the content frame within the period, a brightness change of the content frame, or a color change of the content frame. 

3. The electronic device as claimed in claim 1, wherein the processor is configured to: analyze a preceding period of a currently reproduced content during the reproduction for perception by the user of the currently reproduced content to analyze whether the content feature reflected in the user model is present in the preceding period. 

4. The electronic device as claimed in claim 1, wherein the processor is configured to, in response to identifying, in the second content, a first content feature reflected in the user model, control the reproduction of the content by processing an image of a content frame comprising the first content feature according to a content reproduction control determined based on the response characteristic of the eye of the user identified as corresponding to the first content feature. 

5. The electronic device as claimed in claim 4, wherein the processor is configured to, based on the first content feature being a specific object and the identified response characteristic in the user model of the specific object corresponding to a negative response, control the reproduction of the second content by performing a content reproduction control for filtering processing or smoothing processing on the object included in the second content. 

6. The electronic device as claimed in claim 4, wherein the processor is configured to, based on the first content feature being a specific brightness change and the identified response characteristic in the user model to the specific brightness change corresponding to a negative response, control the reproduction of the second content by performing a content reproduction control for adjusting a change amount of the specific brightness change. 

7. The electronic device as claimed in claim 6, wherein the processor is configured to, based on the first content feature being a specific color change and the identified response characteristic in the user model to the specific color change corresponding to a negative response, control the reproduction of the second content by performing a content reproduction control for adjusting a saturation value of the specific color change. 

8. The electronic device as claimed in claim 1, wherein the processor is configured to: based on identifying that the response characteristic in the user model to a particular content feature corresponds to a positive response, acquire a keyword associated with the particular content feature; and provide a list comprising a recommended content determined based on the acquired keyword. 

9. The electronic device as claimed in claim 1, wherein the processor is configured to: cumulatively store captured images including the eye of the user; analyze the stored images to determine whether an abnormal state of the eye of the user is identified; and based on determining that an abnormal state of the eye of the user is identified, provide information relating to the abnormal state. 

10. A method of controlling an electronic device comprising: in response to detecting a predetermined response characteristic of an eye of an user included in one or more of images captured during reproduction of a first content, acquiring a content feature included in a content frame within a period of the first content relative to a time point at which the predetermined response characteristic is detected; training a user model for controlling the reproduction of a content by associating the predetermined response characteristic and the acquired content feature; identifying a content feature in a second content during reproduction of the second content; in response to identifying that the content feature in the second content, identify the response characteristic of the eye of the user corresponding to the identified content feature using the user model; and controlling the reproduction of the second content based on the identified response characteristic of the eye of the user. 

11. The method as claimed in claim 10, wherein the acquired content feature comprises at least one of an object included in the content frame within the period, a brightness change of the content frame, or a color change of the content frame. 

12. The method as claimed in claim 10, wherein the identifying the content feature in the second content comprises: analyzing a preceding period of a currently reproduced content during the reproduction for perception by the user of the currently reproduced content to analyze whether the content feature reflected in the user model is present in the preceding period. 

13. The method as claimed in claim 10, wherein the controlling of the reproduction of the second content comprises: in response to identifying, in the second content, a first content feature reflected in the user model, controlling the reproduction of the content by processing an image of a content frame comprising the first content feature according to a content reproduction control determined based on the response characteristic of the eye of the user identified as corresponding to the first content feature. 

14. The method as claimed in claim 13, wherein the controlling of the reproduction of the second content comprises: based on the first content feature being a specific object and the identified response characteristic in the user model of the specific object corresponding to a negative response, controlling the reproduction of the second content by performing a content reproduction control for filtering processing or smoothing processing on the object included in the second content. 

15. The method as claimed in claim 13, wherein the controlling of the reproduction of the second content comprises: based on the first content feature being a specific brightness change and the identified response characteristic in the user model to the specific brightness change corresponding to a negative response, controlling the reproduction of the content by performing a content reproduction control for adjusting a change amount of the specific brightness change. 

16. The method as claimed in claim 13, wherein the controlling of the reproduction of the second content comprises: based on the first content feature being a specific color change and the identified response characteristic in the user model to the specific color change corresponding to a negative response, controlling the reproduction of the second content by performing a content reproduction control for adjusting a saturation value of the specific color change. 

17. The method as claimed in claim 10, further comprising: based on identifying that the response characteristic in the user model to a particular content feature corresponds to a positive response, acquiring a keyword associated with the particular content feature; and providing a list comprising a recommended content determined based on the acquired keyword. 

18. The method as claimed in claim 10, further comprising: cumulatively storing captured images including the eye of the user; analyzing the stored images to determine whether an abnormal state of the eye of the user is identified; and based on determining that an abnormal state of the eye of the user is identified, providing information relating to the abnormal state.

10. An electronic device worn by a user to provide images, comprising: a display; a camera; a memory; and a processor configured to: construct, by training, a user model, for storage in the memory, in which one or more content features are each associated with a corresponding response characteristic of an eye of user wearing the electronic device; detect content features in content during reproduction of the content for perception by the user; in response to detecting, by the content feature detecting, of a content feature reflected in the user model, identify the response characteristic of the eye of the user corresponding to the detected content feature, using the user model; and control reproduction of the content for perception by the user according to a content reproduction control method based on the identified response characteristic of the eye of the user, wherein the detecting of content features in content comprises analyzing a preceding content section of a currently reproduced content during the reproduction for perception by the user of the currently reproduced content to analyze whether a content feature reflected in the user model is present in the preceding content section, and wherein the content reproduction control method is determined based on a control model in which response characteristics of the eye of the user are stored in association with content reproduction control methods.
11. The electronic device as claimed in claim 10, wherein the processor is further configured to: control the camera to capture images including the eye of the user wearing the electronic device during reproduction of training content; in response to detecting a predetermined response characteristic of the eye of the user included in one or more of the captured images, acquire a content feature included in a content frame within a content section of the training content relative to a time point at which the predetermined response characteristic is detected; and construct the user model by associating the predetermined response characteristic and the acquired content feature. 

    12. The electronic device as claimed in claim 11, wherein the acquired content feature comprises at least one of an object included in the content frame within the content section, a brightness change of the content frame, or a color change of the content frame. 

    13. The electronic device as claimed in claim 10, wherein the processor is configured to, in response to detecting, in the content, a first content feature reflected in the user model, control the reproduction of the content by processing an image of a content frame comprising the first content feature according to a content reproduction control method determined based on the response characteristic of the eye of the user identified as corresponding to the first content feature. 

    14. The electronic device as claimed in claim 13, wherein the processor is configured to, based on the first content feature being a specific object and the identified response characteristic in the user model of the specific object corresponding to a negative response, control the reproduction of the content by performing a content reproduction control method for filtering processing or smoothing processing on the object included in the content. 

    15. The electronic device as claimed in claim 13, wherein the processor is configured to, based on the first content feature being a specific brightness change and the identified response characteristic in the user model to the specific brightness change corresponding to a negative response, control the reproduction of the content by performing a content reproduction control method for adjusting a change amount of the specific brightness change. 

    16. The electronic device as claimed in claim 13, wherein the processor is configured to, based on the first content feature being a specific color change and the identified response characteristic in the user model to the specific color change corresponding to a negative response, control the reproduction of the content by performing a content reproduction control method for adjusting a saturation value of the specific color change. 

    17. The electronic device as claimed in claim 11, wherein the processor is configured to: based on identifying that the response characteristic in the user model to a particular content feature corresponds to a positive response, acquire a keyword associated with the particular content feature; and provide a list comprising a recommended content determined based on the acquired keyword. 

    18. The electronic device as claimed in claim 10, wherein the processor is configured to: cumulatively store captured images including the eye of the user; analyze the stored images to determine whether an abnormal state of the eye of the user is identified; and based on determining that an abnormal state of the eye of the user is identified, provide information relating to the abnormal state.



					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The prior art of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 to consider these references fully when responding to this action.
The U.S. Patent Publication Application 2014/0354514 A1 to Aronsson discloses a device capable to adjust display image in terms of brightness or color based on use eye information.
US Patent Publication 2014/0361957 A1 to Hua et al. discloses a head mounted display with eye tracking feature.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692